Name: Commission Decision No 2443/2001/ECSC of 13 December 2001 amending the Annex to Decision No 244/2001/ECSC on administering certain restrictions on imports of certain steel products from the Russian Federation
 Type: Decision
 Subject Matter: international trade;  tariff policy;  iron, steel and other metal industries;  political geography
 Date Published: 2001-12-14

 Avis juridique important|32001S2443Commission Decision No 2443/2001/ECSC of 13 December 2001 amending the Annex to Decision No 244/2001/ECSC on administering certain restrictions on imports of certain steel products from the Russian Federation Official Journal L 329 , 14/12/2001 P. 0026 - 0027Commission Decision No 2443/2001/ECSCof 13 December 2001amending the Annex to Decision No 244/2001/ECSC on administering certain restrictions on imports of certain steel products from the Russian FederationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof,Having regard to Commission Decision No 2136/97/ECSC of 12 September 1997 on administering certain restrictions on imports of certain steel products from the Russian Federation(1), as last amended by Decision No 244/2001/ECSC(2), and in particular Article 8 in connection with Article 7 thereof,After consulting the Consultative Committee and obtaining the unanimous agreement of the Council,Whereas:(1) The Russian Federation has requested under Article 3(4) of the agreement on trade in certain steel products(3) that certain quantities be transferred from category SB2 (wire rod) to category SB3 (other long products), and the European Coal and Steel Community has agreed to this request.(2) The Annex to Decision No 244/2001/ECSC should therefore be amended to take account of the change to the quantitative limits.(3) The measures provided for in this Decision are in accordance with the opinion delivered by the Committee set up under Article 7 of Decision No 2136/97/ECSC,HAS DECIDED AS FOLLOWS:Article 1The Annex to Decision No 244/2001/ECSC is hereby replaced by the text of the Annex to this Decision.Article 2This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 December 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 300, 4.11.1997, p. 15.(2) OJ L 35, 6.2.2001, p. 16.(3) OJ L 300, 4.11.1997, p. 52.ANNEXQUANTITATIVE LIMITSRussian Federation>TABLE>